UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-26525 BREDA TELEPHONE CORP. (Exact name of registrant as specified in its charter) Iowa 42-0895882 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 112 E. Main, P.O. Box 190, Breda, Iowa 51436 (Address of principal executive offices) (Zip Code) 712-673-2311 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesþNo Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:30,851 shares of common stock, no par value, at November 1, 2009. BREDA TELEPHONE CORP. FORM 10-Q For the Quarter Ended September 30, 2009 INDEX Page Part I. Financial Information Item 1. Unaudited Financial Statements 1 a) Balance Sheets 2 b) Statements of Income 3 c) Statements of Stockholders’ Equity 4 d) Statements of Cash Flows 5 e) Notes to Unaudited Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 45 Item 4T. Controls and Procedures 45 Part II. Other Information Item 1. Legal Proceedings 46 Item 1A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3. Defaults Upon Senior Securities 47 Item 4. Submission of Matters to a Vote of Security Holders 47 Item 5. Other Information 47 Item 6. Exhibits 48 Signatures 50 Exhibits Filed With This Report Rule 13a-14(a) Certification of Chief Executive Officer E-1 Rule 13a-14(a) Certification of Chief Financial Officer E-2 Section 1350 Certification of Chief Executive Officer E-3 Section 1350 Certification of Chief Financial Officer E-4 Index PART I - FINANCIAL INFORMATION Item 1. Unaudited Financial Statements. Breda Telephone Corp. And
